        Case 1:04-cr-00128-ESH Document 1383 Filed 07/31/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
UNITED STATES OF AMERICA           )
                                   )
      v.                           )
                                   )    Criminal Action No. 04-128-21 (ESH)
TOMMIE DORSEY,                     )
                                   )
            Defendant.             )
_________________________________  )


                         MEMORANDUM OPINION AND ORDER

       Before the Court is defendant Tommie Dorsey’s motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). See Pro Se Mot. for Compassionate Release, ECF

No. 1371; Emergency Suppl. Mot. for Compassionate Release (filed by counsel), ECF No. 1376.

Defendant seeks release based on medical conditions that he argues put him at increased risk of

serious complications or death should he contract COVID-19. The government opposes

defendant’s motion on multiple grounds. For the reasons stated herein, defendant’s motion will

be denied.

                                       I. BACKGROUND

       Mr. Dorsey is currently serving a 300-month sentence of imprisonment based on his 2007

Rule 11(c)(1)(C) guilty plea to one count of conspiracy to distribute and possess with intent to

distribute one kilogram or more of Phencyclidine, Ecstasy, and 50 grams or more of cocaine base

in violation of 21 U.S.C. § 846, 841(a)(1) and (b)(1)(A)(iii) and (iv), and one count of conspiracy

to participate in a racketeer influenced corrupt organization in violation of 18 U.S.C. § 1962(d)

and 1963(a). See Plea Agreement, ECF No. 744; Judgment, ECF No. 971. The Honorable

Rosemary M. Collyer imposed the agreed-upon 300-month sentence of imprisonment followed

by five years of supervised release as required by the Rule 11(c)(1)(C) plea agreement. Mr.
        Case 1:04-cr-00128-ESH Document 1383 Filed 07/31/20 Page 2 of 7




Dorsey has served over 17 years in prison and his projected release date, with good time credits,

is April 22, 2025. See https://www.bop.gov/inmateloc/ (last visited July 22, 2020). Upon

Judge Collyer’s retirement, Mr. Dorsey’s case was assigned to this Court.

        Mr. Dorsey is currently incarcerated at FCI Hazelton. On June 29, 2020, Mr. Dorsey,

through counsel, filed a request with his warden for compassionate release or home confinement

due to the COVID-19 pandemic and his underlying medical conditions. See Suppl. Mot., Ex. B,

ECF No. 1376-2. Warden P. Adams denied Mr. Dorsey’s request on July 16, 2020. See Suppl.

to Mot., Ex. A, ECF No. 1382.

        Mr. Dorsey’s pro se motion for compassionate release was filed on June 12, 2020, and

supplemented by the Federal Public Defender (FPD) on July 3, 2020. The government opposed

on July 10, 2020 and FPD replied and submitted supplements to the motion on July 17, 2020 and

July 20, 2020. See Opp’n, ECF No. 1378; Reply, ECF No. 1381; Suppl. to Mot., ECF No.

1382.

                                           II. ANALYSIS

        Mr. Dorsey moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), which

provides that:

                 (A) the court, upon motion of the Director of the Bureau of Prisons,
                 or upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau
                 of Prisons to bring a motion on the defendant’s behalf or the lapse
                 of 30 days from the receipt of such a request by the warden of the
                 defendant’s facility, whichever is earlier, may reduce the term of
                 imprisonment (and may impose a term of probation or supervised
                 release with or without conditions that does not exceed the unserved
                 portion of the original term of imprisonment), after considering the
                 factors set forth in section 3553(a) to the extent that they are
                 applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a

                                                  2
        Case 1:04-cr-00128-ESH Document 1383 Filed 07/31/20 Page 3 of 7




                   reduction . . .

               and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission . . . .

The statute requires that before a Court may determine a defendant’s eligibility for

compassionate release, that defendant must first exhaust his administrative remedies or wait 30

days from the date his request is submitted to the warden of the facility where the defendant is

detained. Mr. Dorsey filed a request with the warden of FCI Hazelton on June 29, 2020, so the

requisite 30 days have now elapsed. Therefore, the Court will proceed to assess the merits of

his motion.

A. Extraordinary and Compelling Reasons

       Mr. Dorsey argues that the existence of the COVID-19 pandemic in conjuncture with his

type 2 diabetes, hypertension, and obesity constitute “extraordinary and compelling reasons”

within the meaning of § 3582(c)(1)(A)(i). Specifically, he argues that his medical conditions

increase his risk for severe complications from COVID-19 and the Bureau of Prisons (BOP) is

unable to contain or adequately address the threat of COVID-19 within its facilities.1

Extraordinary and compelling reasons for a sentence reduction exist when the defendant is

“suffering from a serious physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, Application Note

1(A)(ii). The government acknowledges that Mr. Dorsey suffers from at least two conditions



1
  Mr. Dorsey stresses BOP’s inability to adequately protect inmates from the dangers of
COVID-19, as well as the lack of testing at FCI Hazelton. As of the time of this decision, only
77 inmates at FCI Hazelton had been tested for COVID-19, which is only 6% of the inmate
population. See https://www.bop.gov/coronavirus/ (last visited July 31, 2020);
https://www.bop.gov/locations/institutions/haf/ (last visited July 31, 2020).
                                                3
        Case 1:04-cr-00128-ESH Document 1383 Filed 07/31/20 Page 4 of 7




that are known to create serious risks if the individual contracts COVID-19, but argues that his

young age (39), ability to control his diabetes with medication, and the low number of cases of

COVID-19 among staff and inmates at FCI Hazelton demonstrate that extraordinary and

compelling reasons do not exist for a sentence reduction. See Opp’n at 13-14. As of the date

of the opposition, FCI Hazelton had only reported two positive COVID tests—one inmate and

one staff member.

       The Center for Disease Control (CDC) notes that “(people of any age with (type 2

diabetes and/or suffering from obesity are at increased risk of serious illness from COVID-19”

and “people with (hypertension might be at an increased risk for severe illness from COVID-19.”

See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions people-with-medical-

conditions.html-?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%

2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited July 27,

2020). The government argues that because Mr. Dorsey’s diabetes is controlled by medication,

he is not at serious risk of complications should he contract COVID-19.

       The Court must give full and fair consideration to all the facts supporting a motion for

compassionate release. Mr. Dorsey suffers from type 2 diabetes, hypertension, and obesity.

While each alone could lead to very serious consequences if he were to contract COVID-19,

together they significantly increase the potential for complications. See Dorsey Medical

Records, ECF No. 1377-1. Although FCI Hazelton has only reported 2 positive cases of

COVID-19, the minimal amount of testing conducted there does not allow the Court to make

much of the low positive results. The danger of the COVID-19 pandemic in the BOP, Mr.

Dorsey’s increased risk for serious illness should he contract COVID-19, and the lack of testing

at FCI Hazelton are extraordinary and compelling reasons that may justify a sentence reduction.

                                                4
        Case 1:04-cr-00128-ESH Document 1383 Filed 07/31/20 Page 5 of 7




B. 18 U.S.C. § 3553(a)

       The remaining question is whether, after considering the applicable § 3553(a) factors, the

Court concludes that a sentence reduction to time served is warranted. The Court must deny a

sentence reduction unless it determines that the defendant “is not a danger to the safety of any

other person or to the community.” USSG § 1B1.13(2).

       At the time of sentencing, Mr. Dorsey received a 300-month sentence due to a Rule

11(c)(1)(C) plea agreement which bound Judge Collyer to the specific sentence agreed-upon by

the parties if she accepted Mr. Dorsey’s guilty plea. Mr. Dorsey was facing a possible

guidelines sentence of life imprisonment had he not agreed to the 11(c)(1)(C) plea. The Court

must consider each of the § 3553(a) factors in determining if a sentence reduction is warranted.

       First, with respect to the “nature and circumstances of the offense,” the Court finds that it

does not weigh in favor of a reduction. Mr. Dorsey was involved in a pervasive and violent

narcotics trafficking organization, known as the M-Street Crew, for approximately 7 years. See

Factual Proffer at 2, ECF No. 745. As a part of the M-Street Crew, Mr. Dorsey carried a

firearm to defend the group’s territory and used that firearm to murder an individual on August

1, 2000. Id. at 2-3. Mr. Dorsey also admitted to his involvement in the distribution of “at least

30 kilograms of mixtures and substances containing PCP, at least one kilogram of ecstasy, and at

least 1.5 kilograms of crack cocaine.” Id. at 2.

       Defendant’s “history and characteristics” also weigh against a sentence reduction. Mr.

Dorsey stresses the educational classes he has taken in prison, including Cognitive Behavioral

Therapy, Parenting From a Distance, Choosing Friends Wisely, and BOP’s Drug Education

Course; his position as an orderly in janitorial services; and the completion of his GED. Suppl.

Mot. at 43. The government highlights Mr. Dorsey’s disciplinary infractions while in prison,

                                                   5
        Case 1:04-cr-00128-ESH Document 1383 Filed 07/31/20 Page 6 of 7




specifically his 2012 conviction for possession of a weapon. See Opp’n at 3, 15. Although the

Court acknowledges that Mr. Dorsey has taken a significant number of courses while

incarcerated and participated in work assignments, he also has a record of serious disciplinary

infractions, including two for possession of a weapon, one of which resulted in a further

conviction and consecutive six-month sentence.

       The government also argues that Mr. Dorsey should be required to serve the remainder of

his sentence “to protect the public from further crimes” because he has a high risk of recidivism.

Id. at 15. The government relies only on a single line on Mr. Dorsey’s BOP Inmate Profile, but

it provides no additional information or research that Mr. Dorsey has a high risk of recidivism

upon release. Mr. Dorsey argues that he is committed to his rehabilitation and will not repeat

the mistakes of his youth—he was in his late teens/early 20s when he committed the offense and

is now 39. He will also be supported by both his mother and wife upon his release.

       Mr. Dorsey also argues that a significant amount of time has passed since his conviction

and other courts have released similarly situated defendants. See Suppl. Mot. at 45-46.

However, none of the cases cited by Mr. Dorsey involve defendants whose offense included

murder and those defendants are either significantly older than Mr. Dorsey or suffer from more

serious medical conditions. Courts that have considered motions for compassionate release of

defendants convicted of offenses involving murder have found that the seriousness of the offense

prevents a sentence reduction. See United States v. DeSciscio, No. 88-cr-239, 2020 WL

3893711 (D.N.J. July 10, 2020) (denying motion for compassionate release of defendant

convicted of conspiracy to murder); United States v. Hembry, No. 12-cr-119, 2020 WL 1821930

(N.D. Ca. April 10, 2020) (denying motion for compassionate release of defendant convicted of

RICO conspiracy and accessory after the fact to murder in aid of racketeering).

                                                 6
        Case 1:04-cr-00128-ESH Document 1383 Filed 07/31/20 Page 7 of 7




       The Court finds that despite the increased risks of COVID-19 due to Mr. Dorsey’s

medical conditions and his participation in courses while incarcerated, the seriousness of the

offense prevents the Court from finding that Mr. Dorsey would not be a danger to others or the

community if his sentence were to be reduced to time served. Accordingly, the Court will deny

defendant’s motion for compassionate release.

                                      III. CONCLUSION

       For all of the above reasons, the Court finds that while Mr. Dorsey has presented

extraordinary and compelling reasons to consider a reduction in sentence due to his health

concerns and the dangers of COVID-19, the § 3553(a) factors do not weigh in favor of a reduced

sentence.

       Accordingly, it is hereby

       ORDERED that Mr. Dorsey’s Motion for Compassionate Release, ECF No. 1371, and

Emergency Supplemental Motion for Compassionate Release, ECF No. 1376, are DENIED

without prejudice.




                                                     _______________________
                                                     ELLEN S. HUVELLE
                                                     United States District Judge

Date: July 31, 2020




                                                7
